DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: please insert the publication number and publication date of the Chinese Patent Application after the App. No. and filing date as stated in the first paragraph of page 1.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  in each indentation of the claim, please make the capitalized first words lower-case, such as “Adding”, “Heating” and “No”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities: a conjunction such as “and” or a transitional phrase such as “wherein” is missing between “a polymer;” and “No catalyst”, making the claim grammatically improper.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  the limitation “the content” on line 2 of the claim should be rewritten as “a content” since it is the first recitation of this limitation in the claim.  The Examiner notes this limitation appears inherent otherwise.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: the end of the claim has a semi-colon, not a period.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  the limitation “the chemical oxygen demand (COD)” on line 2 of the claim should be rewritten as “a chemical oxygen demand (COD)” since it is the first recitation of this limitation in the claim.  The Examiner notes this limitation appears inherent otherwise.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  there is a period missing at the end of the claim.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  the limitation “the calcination temperature” on line 1 of the claim should be rewritten as “a calcination temperature” since it is the first recitation of this limitation in the claim.  The Examiner notes this limitation appears inherent otherwise since temperature is required/implicit during calcination.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  the limitation “the calcination time” on line 2 of the claim should be rewritten as “a calcination time” since it is the first recitation of this limitation in the claim.  The Examiner notes this limitation appears inherent otherwise since time is implicit during calcination.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  in each indentation of the claim, please make the capitalized first words lower-case, such as “Adding” and “Heating”.  Appropriate correction is required.
Claim 16 is objected to because of the following informalities: a conjunction such as “and” is missing between “adsorbing material;” and “(4) immersing”, making the claim grammatically improper.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 12, 13, 16-18, 20 and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the reaction resultant”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 1 recites the limitation “the reaction system”.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 3 recites the limitation “100 mg/L” but it is unclear if the “L” refers to “wastewater” or to “the heterocyclic organics” itself.  Examiner interprets it to refer to “wastewater”.
Claim 12 recites the limitation “the agitation rate”.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 13 recites the limitation “wastewater containing heterocyclic organics” on lines 1-2.  It is not clear if this limitation is the same limitation of “wastewater containing heterocyclic organics” as in Claim 1 or if this limitation is a different sort of “wastewater containing heterocyclic organics” altogether.  Examiner interprets it to be the same.
Claim 13 recites the limitation “an inert atmosphere” on lines 3-4.  It is not clear if this “inert atmosphere” is the same “inert atmosphere” as already recited in Claim 1, e.g. in the “reaction vessel” claimed in Claim 1, or if it is a different “inert atmosphere” altogether.  Examiner interprets it to be the same.
Claim 16 recites the limitation “an inert atmosphere” on line 8.  It is not clear if this “inert atmosphere” is the same “inert atmosphere” as already recited on line 4, e.g. in the “reaction vessel” claimed on line 4, or if it is a different “inert atmosphere” altogether.  Examiner interprets it to be the same.
Claim 16 recites the limitation “the reaction resultant” on line 6.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claims 17 & 18 are each dependent on two claims each.  It is not clear how these claims can be part of two different claim groups at the same time, making the scope of each claim indefinite.
Claim 20 recites the limitation “a dosage of 0.5-10 g/L” but it is unclear if the “L” refers to “organic wastewater” or to “the adsorbing material” itself.  Examiner interprets it to refer to “organic wastewater”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, CN101774678, (“Machine Translation of CN101774678”, published 2010, 11 total pages), in view of Sato et al., JP2018034086A, (“Sato”, “Machine Translation of JP2018034086”, published March 8, 2018, 15 total pages), in further view of Thiel et al., (“Thiel”, US 4,141,829), in further view of Blais et al., (US 2005/0077245).
Claims 1-12 are directed to a treatment method of wastewater containing heterocyclic organics, a method type invention group.
Regarding Claims 1-12, Chen discloses a treatment method of wastewater containing heterocyclic organics, (See paragraph [0005], Chen), wherein the treatment method comprises the following steps: (1) Adding a persulfate to the wastewater, (See paragraph [0026], Chen; “persulfate”), containing heterocyclic organics in a reaction vessel, (See paragraph [0026], Chen, “reactor”); (2) Heating the reaction vessel to a reaction temperature, (See paragraph [0026], Chen, “heat up”), then introducing an oxygen-containing gas until a reaction pressure is reached for reaction, (See paragraph [0026], Chen, “feed 0.5MPA of oxygen”), and after the reaction is completed, cooling and separating the reaction resultant to obtain a precipitate, (See paragraph [0026], Chen).
Chen does not disclose part of (2) having an inert atmosphere; filtering the reaction resultant to obtain a filtrate as a treated effluent and a filter residue as a polymer; and No catalyst is added to the reaction system.
Sato discloses a treatment method, (See paragraphs [0001] & [0012], Sato), where no catalyst is added to the reaction system, (See paragraphs [0010] & [0015], Sato).  Additional features of this embodiment are included as part of the overall combination and are claim mapped to in the Additional Disclosures section below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the treatment method of Chen by incorporating no catalyst is added to the reaction system as in Sato because “addition of…catalyst is not required, it is possible to reduce labor and cost as compared with the conventional oxidizing agent [using persulfate] injection method”, (See paragraph [0015], Sato).
Modified Chen does not disclose part of (2) having an inert atmosphere or filtering the reaction resultant to obtain a filtrate as a treated effluent and a filter residue as a polymer.
Thiel discloses a treatment method, (See Abstract, Thiel), having an inert atmosphere, (See Abstract and See column 3, lines 32-40, Thiel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the treatment method of modified Chen by incorporating having an inert atmosphere as in Thiel in order to ensure that “the oxygen content and the content of organic compounds in the gas, before and after an admixture of air…is chosen so that no explosive gas mixtures can form”, (See column 7, lines 23-27, Thiel).
Modified Chen does not disclose filtering the reaction resultant to obtain a filtrate as a treated effluent and a filter residue as a polymer.
Blais discloses a treatment method, (See Abstract and See paragraph [0012], Blais), for filtering the reaction resultant to obtain a filtrate as a treated effluent and a filter residue as a polymer, (See paragraph [0017], [0023] & [0024], Blais).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the treatment method of modified Chen by incorporating filtering the reaction resultant to obtain a filtrate as a treated effluent and a filter residue as a polymer as in Blais in order to improve “sludge filtering capacity in order to reduce the water content that is present in the dehydrated sludge, thereby permitting to decrease the volume of the generated sludge”, (See paragraph [0017], Blais), while “decreasing the operation cost associated with the stabilization processes that require sludge heating and frequent replacement of equipment due to rapid corrosion”, (See paragraph [0018], Blais).
Additional Disclosures Included:
Claim 2: The treatment method according to claim 1, wherein the wastewater containing heterocyclic organics has a COD of 1 X 103 mg/L or more, (See paragraph [0026], Chen; Chen anticipates the claimed range at 1.1 x 103 mg/L).
Claim 3: The treatment method according to claim 1, wherein in the wastewater containing heterocyclic organics, the content of the heterocyclic organics is 100 mg/L or more, (See paragraph [0026], Chen; Chen anticipates the claimed range at 1100 mg/L).
Claim 4: The treatment method according to claim 1, wherein the heterocyclic organics include an aliphatic heterocyclic compound containing hetero atoms and an aromatic heterocyclic compound containing hetero atoms, and the hetero atoms include any one selected from the group consisting of a nitrogen atom, an oxygen atom, a sulfur atom and a combination of at least two selected therefrom, (See paragraph [0005], Chen; “humic acid”, Humic acid includes both aliphatic and aromatic portions in its chemical structure; See paragraph [0003] & [0006], Sato; “1,4-dioxane”, 1,4-dioxane is aromatic).
Claim 5: The treatment method according to claim 1, wherein the persulfate of the step (1) comprises any one selected from the group consisting of potassium persulfate, sodium persulfate, ammonium persulfate, potassium monopersulfate, sodium monopersulfate, ammonium monopersulfate, and a combination of at least two selected therefrom, (See paragraph [0026], Chen; K2S2O8 is potassium persulfate)
Claim 6: The treatment method according to claim 1, wherein for 1 L of the wastewater, the persulfate is added in the step (1) in a weight of 0.5-5.0 times the chemical oxygen demand (COD) in the wastewater, (See paragraph [0026], Chen; 1100 mg/L COD times 1 L of wastewater results in 1100 mg or 1.1 g of COD versus having 5 g of K2S2O8 resulting in a weight ratio of 5 to 1.1, anticipating that value within the claimed rnage).
Claim 7: The treatment method according to claim 1, wherein the reaction in the step (2) is performed at a temperature of 60-320oC, (See paragraph [0026], Chen; Chen anticipates the claimed temperature at 200oC, or See paragraph [0024], Chen; Chen anticipates the claimed range from 80 to 250oC).
Claim 8: The treatment method according to claim 1, wherein the reaction in the step (2) is performed at an oxygen partial pressure of 0.1-8.0 MPa, (See paragraph [0024], Chen; Chen anticipates the claimed range from 0.2 to 5 mPa, or See paragraph [0026], Chen; Chen anticipates the claimed range at 5 mPa).
Claim 9: The treatment method according to claim 1, wherein the reaction in the step (2) is performed for a time of 0.5-5 h, (See paragraph [0026], Chen; Chen anticipates the claimed range at 4 hr).
Claim 10: The treatment method according to claim 1, wherein the oxygen-containing gas in the step (2) comprises any one selected from the group consisting of air, oxygen, an industrial waste gas containing oxygen, and a combination of at least two selected therefrom, (See paragraph [0024] or [0026], Chen; “oxygen”).
Claim 11: The treatment method according to claim 1, wherein the reaction in the step (2) is assisted by agitation, (See paragraph [0026], Chen; “stir”).
Claim 12: The treatment method according to claim 1, wherein the agitation rate is 10-1000 rpm, (See paragraph [0026], Chen; Chen anticipates the claimed range at 600 rpm).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, CN101774678, (“Machine Translation of CN101774678”, published 2010, 11 total pages), in view of Sato et al., JP2018034086A, (“Sato”, “Machine Translation of JP2018034086”, published March 8, 2018, 15 total pages), in further view of Thiel et al., (“Thiel”, US 4,141,829), in further view of Blais et al., (US 2005/0077245), in further view of Albertson, (US 3,409,545).
Claim 13 is directed to a method for preparing an adsorbing material, a method type invention group.
Regarding Claim 13, modified Chen discloses a method for preparing an adsorbing material from wastewater containing heterocyclic organics, (See paragraph [0005], Chen; See paragraph [0003] & [0006], Sato; “1,4-dioxane”; Examiner interprets the product from modified Chen to inherently be adsorbing material absent any limiting factors claimed), wherein the adsorbing material is the polymer obtained from the treatment method of wastewater containing heterocyclic organics according to claim 1, (See rejection of Claim 1), in an inert atmosphere, (See Abstract and See column 3, lines 32-40, Thiel).
Modified Chen does not disclose wherein the adsorbing material is obtained by calcining the polymer.
Albertson discloses a method, (See column 1, lines 14-25, Albertson), wherein the adsorbing material is obtained by calcining the polymer, (See column 6, lines 58-75, column 7, lines 1-4, Albertson).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Chen by incorporating wherein the adsorbing material is obtained by calcining the polymer as in Albertson in order to “concurrently combust the organic waste sludge and calcine…the [product] content thereof”, so that it can “enhance the economics of applicant’s nutrients removal process by extracting the [product] required for the process from the waste sludge byproduct”, (See column 3, lines 34-41, Albertson).
Claims 14 & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, CN101774678, (“Machine Translation of CN101774678”, published 2010, 11 total pages), in view of Sato et al., JP2018034086A, (“Sato”, “Machine Translation of JP2018034086”, published March 8, 2018, 15 total pages), in further view of Thiel et al., (“Thiel”, US 4,141,829), in further view of Blais et al., (US 2005/0077245), in further view of Albertson, (US 3,409,545), in further view of Hemmings et al., (“Hemmings”, US 2011/0020199).
Claims 14 & 15 are directed to a method for preparing an adsorbing material, a method type invention group.
Regarding Claim 14, modified Chen discloses the method according to claim 13, but does not disclose wherein the calcination temperature is 600-1200oC.
Hemmings discloses a treatment method, (See Abstract, Hemmings), wherein the calcination temperature is 600-1200oC, (See paragraph [0009], Hemmings; Hemmings anticipates the claimed range from 600 to 800 degrees C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the treatment method of modified Chen by incorporating wherein the calcination temperature is 600-1200oC as in Hemmings so that it produces “a usable end-product” that is “a semi-impermeable, durable mass or the soil-like product may be used as landfill cover material”, (See paragraph [0009], Hemmings).
Regarding Claim 15, modified Chen discloses the method according to claim 13, but does not disclose wherein the calcination time is 2-4 h.
Hemmings discloses a treatment method, (See Abstract, Hemmings), wherein the calcination time is 2-4 h, (See paragraph [0009], Hemmings; Hemmings discloses a range overlapping the claimed range, such that one of ordinary skill in the art would select or optimize a value that would fall within this claimed range making it obvious).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the treatment method of modified Chen by incorporating wherein the calcination time is 2-4 hr as in Hemmings so that one of ordinary skill in the art would select or optimize a value of time in order to produce “a usable end-product” that is “a semi-impermeable, durable mass or the soil-like product may be used as landfill cover material”, (See paragraph [0009], Hemmings).
Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, CN101774678, (“Machine Translation of CN101774678”, published 2010, 11 total pages), in view of Thiel et al., (“Thiel”, US 4,141,829), in further view of Blais et al., (US 2005/0077245), in further view of Albertson, (US 3,409,545), in further view of Suzuki et al., (“Suzuki”, US 2006/0226083).
Claims 16-20 are directed to a treatment method of wastewater containing heterocyclic organics, a method type invention group.
Regarding Claims 16-20, Chen discloses a treatment method of wastewater containing heterocyclic organics, (See paragraph [0005], Chen), wherein the treatment method comprises the following steps: (1) Adding a persulfate to the wastewater, (See paragraph [0026], Chen; “persulfate”), containing heterocyclic organics in a reaction vessel, (See paragraph [0026], Chen, “reactor”); (2) Heating the reaction vessel to a reaction temperature, (See paragraph [0026], Chen, “heat up”), then introducing an oxygen-containing gas until a reaction pressure is reached for reaction, (See paragraph [0026], Chen, “feed 0.5MPA of oxygen”), and after the reaction is completed, cooling and separating the reaction resultant to obtain a precipitate, (See paragraph [0026], Chen).
Chen does not disclose an inert atmosphere, filtering the reaction resultant to obtain a filtrate as a treated effluent and a filter residue as a polymer, (3) calcining the filter residue of the step (2) in an inert atmosphere to obtain an adsorbing material, (4) immersing the adsorbing material obtained in the step (3) in an organic wastewater to adsorb and remove pollutants therein.
Thiel discloses a treatment method, (See Abstract, Thiel), having an inert atmosphere, (See Abstract and See column 3, lines 32-40, Thiel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the treatment method of Chen by incorporating having an inert atmosphere as in Thiel in order to ensure that “the oxygen content and the content of organic compounds in the gas, before and after an admixture of air…is chosen so that no explosive gas mixtures can form”, (See column 7, lines 23-27, Thiel).
Modified Chen does not disclose filtering the reaction resultant to obtain a filtrate as a treated effluent and a filter residue as a polymer, (3) calcining the filter residue of the step (2) in an inert atmosphere to obtain an adsorbing material, (4) immersing the adsorbing material obtained in the step (3) in an organic wastewater to adsorb and remove pollutants therein.
Blais discloses a treatment method, (See Abstract and See paragraph [0012], Blais), for filtering the reaction resultant to obtain a filtrate as a treated effluent and a filter residue as a polymer, (See paragraph [0017], [0023] & [0024], Blais).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the treatment method of modified Chen by incorporating filtering the reaction resultant to obtain a filtrate as a treated effluent and a filter residue as a polymer as in Blais in order to improve “sludge filtering capacity in order to reduce the water content that is present in the dehydrated sludge, thereby permitting to decrease the volume of the generated sludge”, (See paragraph [0017], Blais), while “decreasing the operation cost associated with the stabilization processes that require sludge heating and frequent replacement of equipment due to rapid corrosion”, (See paragraph [0018], Blais).
Modified Chen does not disclose (3) calcining the filter residue of the step (2) in an inert atmosphere to obtain an adsorbing material, (4) immersing the adsorbing material obtained in the step (3) in an organic wastewater to adsorb and remove pollutants therein.
Albertson discloses a treatment method, (See column 1, lines 14-25, Albertson), (3) calcining the filter residue of the step (2) in an inert atmosphere to obtain an adsorbing material, (See column 6, lines 58-75, column 7, lines 1-4, Albertson; Examiner interprets the inert atmosphere to be the same as the one already disclosed in Thiel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Chen by incorporating (3) calcining the filter residue of the step (2) in an inert atmosphere to obtain an adsorbing material as in Albertson in order to “concurrently combust the organic waste sludge and calcine…the [product] content thereof”, so that it can “enhance the economics of applicant’s nutrients removal process by extracting the [product] required for the process from the waste sludge byproduct”, (See column 3, lines 34-41, Albertson).
Modified Chen does not disclose (4) immersing the adsorbing material obtained in the step (3) in an organic wastewater to adsorb and remove pollutants therein.
Suzuki discloses a treatment method for (4) immersing the adsorbing material obtained in a step (3) in an organic wastewater to adsorb and remove pollutants therein, (See paragraphs [0099], [0097] & [0095], Suzuki).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Chen by incorporating (4) immersing the adsorbing material obtained in the step (3) in an organic wastewater to adsorb and remove pollutants therein as in Suzuki because it enables the ability “to treat wastewater as a closed system” because the material can “be repeatedly used without disposing promptly”, (See paragraph [0096], Suzuki), and when the material is “finally disposed, it is possible to dispose after reducing residue amount of the hardly decomposable harmful substances sufficiently, without giving adverse effect to [the] natural environment”, (See paragraph [0096], Suzuki).
Additional Disclosures Included:
Claim 17: The treatment method according to claim 16, wherein the reaction conditions of the step (1) and the step (2) are the same as those of the treatment method of wastewater containing heterocyclic organics according to claim 1, (See rejection of Claim 1; The same references are used in both combinations for Claims 1 & Claim 16; The Examiner interprets the same conditions disclosed in Chen etc. are the same for each claim).
Claim 18: The treatment method according to claim 16, wherein the reaction conditions of the step (3) are the same as that of the method for preparing an adsorbing material from wastewater containing heterocyclic organics according to claim 13, (See rejection of Claims 1 & 13; The same references are used in both combinations for Claims 1, 13 & 16; The Examiner interprets the same conditions disclosed in Chen etc. are the same for each claim).
Claim 19: The treatment method according to claim 16, wherein the organic wastewater of the step (4) is the same as or different from the wastewater containing heterocyclic organics of the step (1), (See rejection of Claim 1; The same references are used in both combinations for Claims 1 & Claim 16; The Examiner interprets the same water/wastewater disclosed in Chen etc. is the same for each claim).
Claim 20: The treatment method according to claim 16, wherein the adsorbing material is added for treating the organic wastewater with a dosage of 0.5-10 g/L, (See paragraph [0137], Suzuki; 250 g/L diatom earth at 1 L (250 g total) is added to reactor and 1m3/hr of water is added for 3 hours.  At 30 minutes, the dosage of diatom earth is 250 g/ (0.5 m3 water = 500 L water) resulting in 0.5 g/L dosage at that point in time, anticipating the claimed range).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779